Citation Nr: 0311227	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease (DDD) at the L5-S1 vertebra and 
Schmorl's nodes at the L3-L5 vertebra.  


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1992.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the initial April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, granted entitlement 
to service connection for DJD of the right knee with 
assignment of 10 percent evaluation, and for low back strain 
with assignment of a noncompensable evaluation, both 
effective December 24, 1994, the date of the veteran's claim.

In September 1996 the RO affirmed the 10 percent evaluation 
for the right knee disability, and granted entitlement to an 
initial compensable evaluation of 10 percent for the low back 
disability recharacterized as DDD at L5-S1 and Schmorls nodes 
at L3-L5 effective December 24, 1994.

In January 1997, after adjudicating other issues then pending 
on appeal, the Board remanded the case on the issues shown on 
the front page of this decision to the RO for further 
development.  

In September 2000 the RO affirmed the determinations 
previously entered.  

In March 2001 the Board again remanded the claims to the RO 
for additional development and adjudicative actions.  

In September 2002 the RO granted entitlement to an increased 
evaluation of 20 percent for the low back disability, and 
affirmed the determination previously entered with respect to 
the right knee disability.


The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  DJD of the right knee is productive of not more than 
slight impairment with no additional functional loss due to 
pain or other pathology.

2.  DDD of the lumbar spine is productive of not more than 
moderate impairment with no additional functional loss due to 
pain or other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for DJD of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5257 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for DDD at L5-S1 and Schmorl's nodes at L3-L5 have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.14, 
4.40, 4.45, 4.59, 4.71a, DC 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran underwent a bone scan in 1988.  It was consistent 
with DJD.  At the time of discharge, ROM and strength across 
the right knee was markedly diminished compared to the left.  
Intermittent low back and the need to wear a back brace was 
noted.  

When examined by VA in May 1996 the veteran complained of 
daily pain in the right knee.  There was more pain on 
prolonged standing and walking.  The right knee revealed ROM 
from 0 degrees of extension to 130 degrees of flexion.  
Crepitation was 1+, there was no effusion, and there was no 
atrophy of the quadriceps muscles.  There was no laxity of 
the joint.  There was minimal pain on motion.  X-rays of the 
right knee resulted in an impression mild osteoarthritis.  
The diagnosis was degenerative arthritis involving the right 
knee with limitation of motion and laxity of the right knee.  

The veteran also complained of daily pain in the lower back.  
ROM testing showed forward flexion was limited to 85 degrees, 
and extension backward was limited to 20 degrees.  Right 
lateral flexion was limited to 25 degrees, and left lateral 
flexion was limited to 20 degrees.  Rotation to the right was 
limited to 30 degrees, and rotation to the left was limited 
to 15 degrees.  There was mild paravertebral muscle spasm and 
mild pain on motion.  There were no fixed deformities and no 
postural abnormalities.  X-rays showed mild DDD at L5-S1 and 
Schmorl's nodes involving L3-L5.  

A February 1997 VA examination report shows there was no 
deformity, effusion, or ligamentous laxity of the right knee.  
It was normally aligned and ROM was from 0 degrees of 
extension to 138 degrees of flexion.  The examiner found 
moderate 
patellofemoral crepitance on active knee motion and positive 
patellar entrapment sign.  Manipulation of the right patella 
was obviously painful, but the patellar apprehension sign was 
negative.  

There was no joint line tenderness and McMurray's sign was 
absent.  X-ray examination was interpreted as showing normal 
contours and composition of the bones.  There was a moderate 
decrease in the medial articular cartilage space and minute 
osteophytes at the superior and inferior margins of the right 
patella.  

As to the lumbar spine, there was no deformity, or palpable 
abnormalities involving the back.  There was no paravertebral 
muscle spasm and ROM of the low back was to 90 degrees on 
forward flexion, with the veteran able to touch his toes, and 
38 degrees on backward extension.  Lateral flexion was to 22 
degrees bilaterally and rotation was to 20 degrees 
bilaterally.  Patellar and Achilles deep tendon reflexes were 
physiological and symmetrical.  Straight leg raising tests 
were negative.  X-ray of the lumbar spine revealed narrowing 
of the L4-5 and L5-S1 intervertebral disc spaces.  There was 
sclerosis and irregularity of the lumbosacral facet joints.  
The diagnosis was DDD, lumbosacral spine, manifested by low 
back pain and characteristic radiologic changes.  


Upon VA examination in June 2002, the veteran said that his 
right knee occasionally catched and gave away.  There had not 
been any swelling.  ROM was from 0 degrees of extension to 
130 degrees of flexion.  There was tightness of the lateral 
retinaculum, and there was roughening of the under surface of 
the patella with chondromalacia of the patella.  There was 
some palpable ridging of the medial femoral condyle.  There 
was no effusion.  McMurray's test was negative.  The 
diagnosis was patellofemoral syndrome, right knee, with 
developing osteoarthritis.  

As to the lumbar spine, the veteran reported intermittent 
pain that did not radiate.  The pain was primarily in the 
right side of the back.  ROM testing showed that flexion was 
to 55 degrees, extension was to 5 degrees.  Lateral tilt to 
the right and to the left was 25 degrees.  Straight leg 
raising on the right was to 50 degrees, and the veteran 
complained of pain in the lower back and buttocks.  Straight 
leg raising on 
the left was to 70 degrees.  Patrick's test was negative on 
the left and positive on the right.  Deep tendon reflexes 
were 1+ at the patellar and the Achilles levels.  The 
examiner found no sensory deficit to light touch or pinprick.  
The diagnosis was chronic lumbar strain syndrome.  

The examiner opined that the right knee and the low back 
disabilities involved only the joints in the lower back and 
in the right knee without involvement of any other muscles or 
nerves.  He noted that neither the knee nor the back were 
markedly painful, and he felt that the veteran was able to 
perform average employment in a simple occupation as long as 
he was given some limitations of perhaps lifting and standing 
for long periods of time.  

The examiner also noted that the veteran's pain was 
manifested on motion of particularly the knee joint when it 
was taken to the extreme of flexion.  There were no 
significant changes in the skin due to the right knee.  
Additionally, there were no significant changes in the skin 
with reference to the lower back.  There was "really very 
little" in the way of objective manifestation that would 
demonstrate disuse or functional impairment due to pain 
attributable to the right knee or the lower back.  

Finally, the examiner noted, that he was unable to pick up 
any significant other problems that would have an impact on 
the functional capacity affected by the right knee and the 
lower back.  

The most recent VA examination in December 2002 reflects 
straight leg raising to 70 degrees on the right but negative 
on the left.  The tendon reflexes at the knee level were 2/4.  
There were no tendon reflexes at the ankle level.  Sensation 
to pinprick and vibratory stimulation of the legs was normal.  
The veteran could extend the back 20 degrees, flex to 70 
degrees, and had lateral motion in either direction to 20 
degrees.  He had a limp of the right leg and was unable to 
walk on his heels or toes.  There was slight scoliosis with 
convexity to the right at the lower thoracic level.  There 
was slight tenderness of the right sacroiliac joint, and an 
increase in the lumbar paraspinous muscle tone at the right 
lumbar area.  The magnetic resonance imaging (MRI) of the low 
back revealed DJD at L5-S1.  The diagnosis was DDD of the 
lumbar spine.  


Criteria

Since the present appeal arises from the initial rating 
decision that established service connection for the 
disabilities at issue, it is not the present level of 
disability that is of primary importance; rather the entire 
period is to be considered to ensure that consideration is 
given to the possibility of "staged ratings"; that is, 
separate ratings for separate periods of time based on the 
facts found with respect to the right knee and lower back 
disabilities.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is generally based on review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  See DeLuca, supra. 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. 
In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion. Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  The provisions of 38 
C.F.R. § 4.45 state that when evaluating the joints, inquiry 
will be directed as to whether there is less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5010-5003.  38 U.S.C.A. 
§ 4.71a, DC 5003 (2002).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs involved under 38 C.F.R. § 4.71a, DC 5003 
(2002).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the DCs, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations...20%


With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups...10%

Note 1:  The 20% and 10% ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.

Note 2:  The 20% and 10% ratings based on X-ray findings will 
not be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.  

38 C.F.R. Part 4, DC 5003 (2002).


Right Knee

Under DC 5257, the schedular criteria call for a 10 percent 
disability rating for slight impairment of a knee, such as 
involving recurrent subluxation or lateral instability.  A 20 
percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.71a, DC 5257.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2002).  

It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West Supp. 2002); 38 C.F.R. §§ 4.2, 4.6 (2002).
DC 5260 provides for limitation of the flexion of the leg.  
Where flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, DC 5260.  
Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  See 
also 38 C.F.R. § 4.71, Plate II, which reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.


Lumbar Spine

DC 5292 provides that severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  Moderate 
limitation warrants a 20 percent rating and slight limitation 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5292 
(2002).  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome (IDS) syndrome is postoperative 
and cured.  A 10 percent evaluation is warranted when this 
disorder is mild.  A 20 percent rating is for assignment for 
moderate intervertebral disc syndrome, with recurring 
attacks.  For a 40 percent rating, intervertebral disc 
syndrome must be severe with recurring attacks and with 
intermittent relief.  A 60 percent rating is warranted when 
intervertebral disc syndrome is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293, prior to September 23, 2002.  

NOTE: The schedule for rating IDS was revised, effective 
September 23, 2002.  Where, as here, the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that are to his 
advantage.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The RO has considered the veteran's claim for a higher 
initial rating for his low back disorder under both the 
former and the revised criteria.  The Board will do likewise.

DC 5293, effective from September 23, 2002, provides for a 60 
percent rating for IDS with incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

A 20 percent rating is warranted with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  

A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  

38 C.F.R. § 4.71a, DC 5293, effective on and after September 
23, 2002.  

A 100 percent evaluation may be assigned for residuals of a 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces.  Special monthly compensation is 
to be considered with lesser involvements, and a rating is to 
be assigned for limited motion, nerve paralysis.  Residuals 
of a fracture of a vertebra, without cord involvement; but 
with abnormal mobility requiring neck brace (jury mast), 
warrant a 60 percent rating.  

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  Note:  Both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  38 C.F.R. §  4.71a, 
DC 5285 (2002).  



Pursuant to DC 5295, a 40 percent evaluation is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or if only some 
of these manifestations are present if there is also abnormal 
mobility on forced motion.  

DC 5295 calls for a 20 percent evaluation with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating 
requires characteristic pain on motion.  A noncompensable 
rating is warranted for slight subjective symptoms only.  
38 C.F.R. § 4.71a, DC 5295 (2002).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  


Analysis

Preliminary Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and extent of 
severity of the disabilities at issue, thereby precluding a 
need for additional medical file opinion.

More recently, in a May 2002 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish 
entitlement, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of him 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  As noted above, the RO has notified the veteran of 
the VCAA, with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO readjudicated the issues 
consistent with the Board's remand directives when it issued 
a supplemental statement of the case in October 2002, at 
which time the provisions of the VCAA were provided it was 
made clear that they were fully considered and applied.


Right Knee

A review of the pertinent medical evidence reflects that the 
veteran's right knee DJD has produced symptoms including 
minimal limitation of motion with full extension at 130 
degrees of flexion, and complaints of pain and giving out.  A 
review of the record reveals no swelling, popping, or laxity.

The veteran's service-connected right knee disability is 
evaluated as 10 percent disabling under DC 5257.  The record 
shows that he is able to flex to 130.  Full flexion is to 140 
degrees.  See 38 C.F.R § 4.71a Plate II (2002).  In this 
instance, the limitation of flexion in the appellant's knee 
does not meet the criteria for the noncompensable level with 
respect to flexion limitation, which is 60 degrees, under DC 
5260; and does not meet the criteria for the noncompensable 
level with respect to extension limitation, which is 5 
degrees, under DC 5261.  Therefore, as the veteran is not 
shown to meet even the criteria of the noncompensable level 
for limitation of either flexion or extension motion, an 
increase under either of these codes is not warranted.  38 
C.F.R. § 4.71a, DCs 5003, 5260, 5261.

Impairment of the knee may be rated under other different 
diagnostic code criteria, depending on the manifestations of 
impairment.  Knee disability may be evaluated as to other 
knee impairment of recurrent subluxation or lateral 
instability under 38 C.F.R. § 4.71a, DC 5257 (2002).  
Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
the disability is severe, a 20 percent evaluation when the 
disability is moderate and a 10 percent evaluation when the 
disability is slight.  38 C.F.R. § 4.71a, DC 5257.  

Examination reports show that the veteran's complaints 
indicated that his right knee occasionally gave away.  The 
record does not, however, show objective evidence of any 
recurrent subluxation or lateral instability.  The record 
indicates that there is no swelling, popping or laxity found 
in the right knee.

Accordingly, an increased schedular evaluation is not 
warranted under DC 5257.  Further, as DC 5257 is not 
predicated on loss of motion, 38 C.F.R. §§ 4.40 and 4.45 are 
not for application here.  Accordingly, these regulations do 
not provide a basis for an increased rating for the veteran's 
service-connected disability of the right knee.

In VAOPGCPREC 23-97, the VA General Counsel held that a 
veteran may receive separate ratings in situations in which 
he has both instability (under Code 5257) and limitation of 
motion due to osteoarthritis (under Code 5003).  But the VA 
General Counsel more recently clarified that a veteran is 
only entitled to separate ratings in these limited instances 
if he also has sufficient limitation of motion to satisfy the 
requirements for a noncompensable rating under the 
appropriate diagnostic codes, here DCs 5260 or 5261.  See 
VAOPGCPREC 9- 98; Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing 38 C.F.R. §§ 4.14, 4.25.  As discussed above, 
the veteran does not meet the requirements for a 
noncompensable rating under DCs 5260 or 5261.  Moreover, the 
record does not show evidence of instability of the right 
knee.  Therefore, a separate rating under these provisions is 
not available.




The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, Deluca, supra, as well as to 38 C.F.R. § 4.59.  The 
Board notes that the veteran's limitation of range of motion 
is not limited to a compensable degree.  On this basis and 
the totality of the evidence, the Board finds that the 10 
percent rating already assigned for the right knee DJD 
adequately reflects any motion loss due to any weakened 
movement, excess fatigability or incoordination.  

Therefore, the Board is persuaded that the evidence does not 
support a finding that a rating in excess of 10 percent for 
right knee DJD is appropriate.  Most importantly, the VA 
examiner conducting recent VA examination specifically stated 
that there was "really very little" in the way of objective 
manifestations that would demonstrate disuse or functional 
impairment of the knee due to pain.

The Board has also considered DCs 5256, 5258, 5262, and 5263, 
but these are not applicable because the record does not show 
that the veteran has ankylosis, dislocated semi-lunar 
cartilage, malunion or nonunion of the tibia or fibula, or 
genu recurvatum.  38 C.F.R. Part 4 DCs 5256, 5258, 5262, 5263 
(2002).

The Board finds that the evidence shows that the level of 
impairment for the right knee as discussed above has existed 
since the effective date of the grant of service connection.  
Fenderson, supra.  


Lumbar Spine

A review of the record shows that the veteran has significant 
limitation of motion of the lumbar spine as evidenced upon VA 
examination reports in June and December 2002.  There is 
slight scoliosis with convexity to the right and slight 
tenderness in the right sacroiliac joint.  Neurological 
symptoms, however, are not shown, 

Based on review of the evidence presented, particularly the 
findings from the VA examinations of record, the appellant is 
not shown to have more than moderate limitation of motion 
associated with his low back disability.  Therefore, a higher 
rating is not warranted for the appellant's DDD of the lumbar 
spine based on limitation on motion.  38 C.F.R. § 4.71a, DC 
5292 (2002).  

Consideration has been given as to whether an increased 
rating may be assigned for the appellant's lumbar spine 
disability under the criteria for lumbosacral strain.  DC 
5295.  However, the evidence in this case does not 
demonstrate that the appellant's low back disability is 
manifested by the criteria for a rating greater than 20 
percent under this code.  For example, he is not shown to 
have listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion, 
or abnormal mobility on forced motion.

The Board has also considered whether a rating greater than 
20 percent may be assigned for the appellant's low back 
disability based on IDS, under the criteria in effect prior 
to and after September 23, 2002.  (DC 5293, in effect prior 
to September 23, 2002.)  Review of the evidence does not 
demonstrate that the appellant has severe IDS, manifested by 
symptomatology indicating recurring attacks with intermittent 
relief so as to warrant a 40 percent rating under the old DC 
5293.  Nor does the evidence reflect that the veteran has IDS 
manifested by incapacitating episodes having a total duration 
of at last four weeks but less than six weeks during the past 
12 months.  (DC 5293, in effect on and after September 23, 
2002.)  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, Deluca, supra, as well as to 38 C.F.R. § 4.59.  
While the appellant complains of pain in his lumbar spine, 
the Board does not find that such pain and weakness have 
resulted in functional disability in excess of that 
contemplated in the 20 percent evaluation already assigned.  
As noted earlier, on recent VA examination, the examiner 
recorded there was "really very little" in the way of 
objective manifestation that would demonstrate disuse or 
functional impairment due to back pain.  

Thus, it is the Board's determination that the veteran is 
adequately compensated by the 20 percent rating assigned 
under the regulations pursuant to DC 5293, in effect prior to 
the recent revisions.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellant's 
DDD of the lumbar spine on the basis of functional 
disability.  

As noted above, the CAVC held in Fenderson that in a case of 
an appeal of the rating assigned contemporaneously with the 
grant of an original claim for service connection for a 
disability, staged ratings were to be considered.  The 
appellant was granted service connection and a noncompensable 
rating was assigned.  During the course of the appeal 
process, the veteran was granted a 10 percent rating, 
effective from the date of his claim, and, then, a 20 percent 
rating, also from the date of his claim.  

As to staged ratings under Fenderson, as no more than 
moderate limitation of motion has been shown in the lumbar 
spine since his retirement from service, there has been no 
evidence presented to show that the lumbar spine disability 
has warranted an evaluation greater than 20 percent at any 
time since service.  Thus, the Board finds that staged 
ratings are not required in this case, and that 20 percent is 
the most appropriate evaluation for the appellant's DDD of 
the lumbar spine since December 28, 1994.


Extraschedular Consideration & Reasonable Doubt

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature so as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
initial increased evaluations for the right knee and low back 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
DJD of the right knee is denied.  

Entitlement to an initial rating in excess of 20 percent for 
DDD at the L5-S1 vertebra and Schmorl's nodes at the L3-L5 
vertebra is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

